

116 HR 6031 IH: Clery Compliance Officer Designation Act of 2020
U.S. House of Representatives
2020-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6031IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2020Ms. Kuster of New Hampshire (for herself and Mr. Stauber) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo require eligible institutions under title IV of the Higher Education Act of 1965 to designate a Clery Compliance Officer to ensure compliance with the requirements of the Jeanne Clery Disclosure of Campus Security Policy and Campus Crime Statistics Act.1.Short titleThis Act may be cited as the Clery Compliance Officer Designation Act of 2020. 2.Clery Compliance Officer requiredSection 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)), is amended—(1)by redesignating paragraph (18) as paragraph (19); and(2)by inserting after paragraph (17) the following:(18)Each eligible institution participating in any program under this title, other than a foreign institution of higher education, shall, beginning on January 1, 2022, and each year thereafter, designate at least one Clery Compliance Officer who shall—(A)carry out the responsibilities associated with the information collection requirements of this subsection; and(B)in accordance with paragraph (5), submit to the Secretary a copy of the statistics required to be made available under paragraph (1)(F)..